
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 622
        [Docket No. 120718255-3038-01]
        RIN 0648-BC38
        Amendment 4 to the Corals and Reef Associated Plants and Invertebrates Fishery Management Plan of Puerto Rico and the U.S. Virgin Islands; Seagrass Management
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule; request for comments.
        
        
          SUMMARY:
          NMFS proposes regulations to implement Amendment 4 to the Fishery Management Plan (FMP) for Corals and Reef Associated Plants and Invertebrates of Puerto Rico and the U.S. Virgin Islands (USVI) (Coral FMP), as prepared and submitted by the Caribbean Fishery Management Council (Council). If implemented, this rule would remove seagrasses from the Coral FMP. The intent of this rule and Amendment 4 to the Coral FMP is to address the future management of seagrasses in the U.S. Caribbean exclusive economic zone (EEZ) in accordance with the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act).
        
        
          DATES:
          Written comments must be received on or before April 5, 2013.
        
        
          ADDRESSES:
          You may submit comments on this document, identified by “NOAA-NMFS-2013-0021,” by any of the following methods:
          • Electronic Submission: Submit all electronic public comments via the Federal e-Rulemaking Portal. Go to www.regulations.gov/#!docketDetail;D=NOAA-NMFS-2013-0021, click the “Comment Now!” icon, complete the required fields, and enter or attach your comments.
          • Mail: Submit written comments to Maria del Mar Lopez, Southeast Regional Office, NMFS, 263 13th Avenue South, St. Petersburg, FL 33701.
          
            Instructions: Comments sent by any other method, to any other address or individual, or received after the end of the comment period, may not be considered by NMFS. All comments received are a part of the public record and will generally be posted for public viewing on www.regulations.gov without change. All personal identifying information (e.g., name, address, etc.), confidential business information, or otherwise sensitive information submitted voluntarily by the sender will be publicly accessible. NMFS will accept anonymous comments (enter “N/A” in the required fields if you wish to remain anonymous). Attachments to electronic comments will be accepted in Microsoft Word, Excel, or Adobe PDF file formats only.

          Electronic copies of Amendments 4 to the Coral FMP, which include an Environmental Assessment, a regulatory flexibility analysis, a regulatory impact review, and a fishery impact statement, may be obtained from the Southeast Regional Office Web site at: http://sero.nmfs.noaa.gov/index.html.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Maria del Mar Lopez, Southeast Regional Office, NMFS, telephone: 727-824-5305, email: Maria.Lopez@noaa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Seagrasses in the U.S. Caribbean EEZ are managed under the Coral FMP. The Coral FMP was prepared by the Council and is implemented under the authority of the Magnuson-Stevens Act by regulations at 50 CFR part 622.
        Background
        The Magnuson-Stevens Act requires that annual catch limits (ACLs) and accountability measures (AMs) be established to end overfishing and prevent overfishing from occurring. Annual catch limits are levels of annual catch of a stock or stock complex that are set to prevent overfishing from occurring. Accountability measures are management controls to prevent ACLs from being exceeded, and to correct or mitigate overages of the ACL if they occur.
        To address the requirements of the Magnuson-Stevens Act, NMFS published a final rule to implement the 2011 Caribbean ACL Amendment on December 30, 2011 (76 FR 82414). The 2011 Caribbean ACL Amendment included Amendment 3 to the Coral FMP. However, ACLs and AMs for seagrasses, which are included in the Coral FMP, were not established at that time. In Amendment 4 to the Coral FMP, the Council considered whether to set an ACL for seagrasses, designate seagrasses as ecosystem component species, or remove seagrasses from the Coral FMP. Because there is no direct or indirect harvest of any of the seagrass species listed in the Coral FMP, and future harvest is not anticipated, the Council decided to remove all seagrass species from the Coral FMP.
        Management Measure Contained in This Proposed Rule
        If implemented, this rule would remove seagrass species from the Coral FMP, because the Council determined that Federal management of these seagrass species is unnecessary.

        The Coral FMP currently includes four individual species of seagrasses: Turtle grass (Thalassia testudinum), manatee grass (Syringodium filiforme), shoal grass (Halodule wrightii), widgeon grass (Ruppia maritima), and one group of species, the sea vines (Halophila spp., including H. decipiens,
          H. baillonis,
          H. engelmannii, and H. stipulacea (exotic)), all of which occur in U.S. Caribbean waters. Seagrasses were included in 1994 as members of the coral reef resources fishery management unit (FMU) of the Coral FMP. The Coral FMP defined the coral reef resources FMU to include a vast array of plants and invertebrates that provide habitats that are essential to the growth, development, and survival of managed finfish and other marine organisms.
        The location, presence, and distribution of seagrasses in the EEZ are not well known, but the best available scientific information indicates that the vast majority of seagrasses occur in shallower Puerto Rico commonwealth and USVI territorial waters (state waters) due to depth-associated light limitations found in the EEZ. Seagrasses are not targeted either in the EEZ or in state waters, and future harvest is not anticipated. Both Puerto Rico and the USVI regulate activities involving seagrasses through their respective coastal zone management programs. Seagrasses have been identified as essential fish habitat (EFH) for stocks within the four Council FMPs (Queen Conch Resources of Puerto Rico and the USVI, Reef Fish Fishery of Puerto Rico and the USVI, Spiny Lobster Fishery of Puerto Rico and the USVI, and Coral). Essential fish habitat is defined by the Magnuson-Stevens Act as those waters and substrates necessary to fish for spawning, breeding, feeding or for growth to maturity. Additionally, seagrasses have been identified as habitat areas of particular concern (HAPC) within special areas in state waters.

        The Magnuson-Stevens Act's National Standard 7 guidelines require Councils to prepare FMPs only for overfished fisheries and other fisheries where regulation would serve some useful purpose, and where the present or future benefit of regulation would justify the costs. Because there is no known harvest of seagrass species, these species occur predominantly in state waters, and seagrasses are designated as EFH and HAPC in all of the Council FMPs, the Council determined that Federal management of seagrasses is unnecessary.
        Other Changes Contained in This Proposed Rule
        This rule would also remove an outdated reference that aquarium trade species are for data collection purposes only, and correct boundary line descriptions for the Caribbean island management areas implemented in the 2010 Caribbean ACL Amendment.
        In 50 CFR part 622, Appendix A, NMFS proposes to remove the text regarding aquarium trade species as being in the “data collection” category in the Coral FMP and the Reef Fish FMP (Table 1 and Table 2). The 2011 Caribbean ACL Amendment removed aquarium trade species from the data collection category and set management reference points and an ACL.
        This rule also proposes to correct two waypoint descriptions and three boundary line descriptions in Appendix E to part 622 that were implemented in the final rule for Amendment 2 to the Queen Conch FMP and Amendment 5 to the Reef Fish FMP (2010 Caribbean ACL Amendment)(76 FR 82404, December 30, 2011). NMFS has determined that the description of waypoints B and C in the Puerto Rico Management Area (in Table 1) and waypoints B and C in the St. Thomas/St. John Management Area (in Table 3), as well as the boundary line that connects these two waypoints, were incorrectly described in that final rule. NMFS proposes to remove the description for points B and C in Appendix E, and maintain just the waypoints because the waypoints themselves are sufficient description of the boundary in those instances. NMFS also proposes to revise the description of the boundary line that connects waypoints B and C in Appendix E to be “the 3-nautical mile Territorial boundary of the St. Thomas/St. John island group” instead of “the EEZ/Territorial boundary,” to be consistent with the Council's intent for the specification of these Caribbean island management areas. Additionally, NMFS has determined that two boundary lines, one in the St. Croix Management Area (in Table 2) and one in the St. Thomas/St. John Management Area (in Table 3), were incorrectly described as the “EEZ/Territorial boundary” and are proposed to be revised to “International/EEZ boundary.” These revisions would also be consistent with the Council's intent for the specification of these Caribbean island management areas.
        Classification
        Pursuant to section 304(b)(1)(A) of the Magnuson-Stevens Act, the AA has determined that this proposed rule is consistent with the amendment, the Magnuson-Stevens Act and other applicable law, subject to further consideration after public comment.
        This proposed rule has been determined to be not significant for purposes of Executive Order 12866.
        The Chief Counsel for Regulation of the Department of Commerce certified to the Chief Counsel for Advocacy of the Small Business Administration that this proposed rule, if implemented, would not have a significant economic impact on a substantial number of small entities. The factual basis for this determination is as follows:
        The purpose of this proposed rule is to address management of seagrasses in the EEZ. This proposed rule would remove seagrasses from the Coral FMP because there is no direct or indirect harvest of these species in the EEZ and no harvest is expected in the future. The Magnuson-Stevens Act provides the statutory basis for the proposed action.
        No duplicative, overlapping, or conflicting Federal rules have been identified.
        No small entities have been identified that would be expected to be affected by this proposed action. As previously stated, this proposed rule would remove all seagrass species from the Coral FMP. No harvest of these species by any entities has been documented. As a result, this proposed rule would not be expected to directly apply to any small entities.
        This proposed rule would not establish any new reporting, record-keeping, or other compliance requirements.
        The proposed removal of all seagrass species from the FMP would eliminate Federal management of these species. Other than the HAPC and EFH designations discussed in the preamble, no regulations have been implemented to protect seagrasses or otherwise manage seagrass harvest or the resource since the development of the Coral FMP. However, no harvest of seagrasses from either the Caribbean EEZ or state waters has been documented. As a result, no entities, either large or small, are expected to incur any direct change in revenue or profit if this rule is implemented.
        In addition to the one action considered in Amendment 4 to the Coral FMP and included in this proposed rule, this proposed rule would make two changes to the regulatory text in 50 CFR part 622. These proposed changes are described in the preamble. These changes clarify language associated with prior regulatory action. As a result, none of these proposed changes in the regulatory text would be expected to result in any reduction in profits to any small entities.
        Based on the discussion above, NMFS determines that this rule, if implemented, would not be expected to have any direct adverse economic impact on any small entities. As a result, an initial regulatory flexibility analysis is not required and none has been prepared.
        
          List of Subjects in 50 CFR Part 622
          Fisheries, Fishing, Puerto Rico, Reporting and recordkeeping requirements, Virgin Islands.
        
        
          Dated: February 27, 2013.
          Alan D. Risenhoover,
          Director, Office of Sustainable Fisheries, performing the functions and duties of the Deputy Assistant Administrator for Regulatory Programs, National Marine Fisheries Service.
        
        
        For the reasons set out in the preamble, 50 CFR part 622 is proposed to be amended as follows:
        
          PART 622—FISHERIES OF THE CARIBBEAN, GULF, AND SOUTH ATLANTIC
        
        1. The authority citation for part 622 continues to read as follows:
        
          Authority:
           16 U.S.C. 1801 et seq.
          
        
        
        2. In Appendix A to part 622, Tables 1 and 2 are revised to read as follows:
        Appendix A to Part 622—Species Tables
        
          Table 1 of Appendix A to Part 622—Caribbean Coral Reef Resources
          I. Coelenterates—Phylum Coelenterata
          A. Hydrocorals—Class Hydrozoa
          1. Hydroids—Order Athecatae
          Family Milleporidae
          
            Millepora spp., Fire corals
          Family Stylasteridae
          
            Stylaster roseus, Rose lace corals
          B. Anthozoans—Class Anthozoa
          1. Soft corals—Order Alcyonacea
          Family Anthothelidae
          
            Erythropodium caribaeorum, Encrusting gorgonian
          
            Iciligorgia schrammi, Deepwater sea fan Family Briaridae
          
            Briareum asbestinum, Corky sea finger Family Clavulariidae
          Carijoa riisei
          
            Telesto spp.
          2. Gorgonian corals—Order Gorgonacea
          Family Ellisellidae
          
            Ellisella spp., Sea whips Family Gorgoniidae
          
          
            Gorgonia flabellum, Venus sea fan
          
            G. mariae, Wide-mesh sea fan
          
            G. ventalina, Common sea fan
          
            Pseudopterogorgia acerosa, Sea plume
          
            P. albatrossae
          
          
            P. americana, Slimy sea plume
          
            P. bipinnata, Bipinnate plume
          
            P. rigida
          
          
            Pterogorgia anceps, Angular sea whip
          
            P. citrina, Yellow sea whip
          Family Plexauridae
          
            Eunicea calyculata, Warty sea rod
          
            E. clavigera
          
          
            E. fusca, Doughnut sea rod
          
            E. knighti
          
          
            E. laciniata
          
          
            E. laxispica
          
          
            E. mammosa, Swollen-knob
          
            E. succinea, Shelf-knob sea rod
          
            E. touneforti
          
          Muricea atlantica
          
            M. elongata, Orange spiny rod
          
            M. laxa, Delicate spiny rod
          
            M. muricata, Spiny sea fan
          
            M. pinnata, Long spine sea fan
          
            Muriceopsis spp.
          
            M. flavida, Rough sea plume
          
            M. sulphurea
          
          
            Plexaura flexuosa, Bent sea rod
          
            P. homomalla, Black sea rod
          
            Plexaurella dichotoma, Slit-pore sea rod
          
            P. fusifera
          
          
            P. grandiflora
          
          
            P. grisea
          
          
            P. nutans, Giant slit-pore
          
            Pseudoplexaura crucis
          
          
            P. flagellosa
          
          
            P. porosa, Porous sea rod
          
            P. wagenaari
          
          3. Hard Corals—Order Scleractinia
          Family Acroporidae
          
            Acropora cervicornis, Staghorn coral
          
            A. palmata, Elkhorn coral
          
            A. prolifera, Fused staghorn
          Family Agaricidae
          
            Agaricia agaricities, Lettuce leaf coral
          
            A. fragilis, Fragile saucer
          
            A. lamarcki, Lamarck's sheet
          
            A. tenuifolia, Thin leaf lettuce
          
            Leptoseris cucullata, Sunray lettuce
          Family Astrocoeniidae
          
            Stephanocoenia michelinii, Blushing star
          Family Caryophyllidae
          
            Eusmilia fastigiata, Flower coral
          
            Tubastrea aurea, Cup coral
          Family Faviidae
          
            Cladocora arbuscula, Tube coral
          
            Colpophyllia natans, Boulder coral
          
            Diploria clivosa, Knobby brain coral
          
            D. labyrinthiformis, Grooved brain
          
            D. strigosa, Symmetrical brain
          
            Favia fragum, Golfball coral
          
            Manicina areolata, Rose coral
          
            M. mayori, Tortugas rose coral
          
            Montastrea annularis, Boulder star coral
          
            M. cavernosa, Great star coral
          
            Solenastrea bournoni, Smooth star coral
          Family Meandrinidae
          
            Dendrogyra cylindrus, Pillar coral
          
            Dichocoenia stellaris, Pancake star
          
            D. stokesi, Elliptical star
          
            Meandrina meandrites, Maze coral
          Family Mussidae
          
            Isophyllastrea rigida, Rough star coral
          
            Isophyllia sinuosa, Sinuous cactus
          
            Mussa angulosa, Large flower coral
          
            Mycetophyllia aliciae, Thin fungus coral
          
            M. danae, Fat fungus coral
          
            M. ferox, Grooved fungus
          
            M. lamarckiana, Fungus coral
          
            Scolymia cubensis, Artichoke coral
          
            S. lacera, Solitary disk
          Family Oculinidae
          
            Oculina diffusa, Ivory bush coral
          Family Pocilloporidae
          
            Madracis decactis, Ten-ray star coral
          
            M. mirabilis, Yellow pencil
          Family Poritidae
          
            Porites astreoides, Mustard hill coral
          
            P. branneri, Blue crust coral
          
            P. divaricata, Small finger coral
          
            P. porites, Finger coral
          Family Rhizangiidae
          
            Astrangia solitaria, Dwarf cup coral
          
            Phyllangia americana, Hidden cup coral
          Family Siderastreidae
          
            Siderastrea radians, Lesser starlet
          
            S. siderea, Massive starlet
          4. Black Corals—Order Antipatharia
          
            Antipathes spp., Bushy black coral
          
            Stichopathes spp., Wire coral
          II. [Reserved]
          Aquarium Trade Species in the Caribbean Coral FMP
          I. Sponges—Phylum Porifera
          A. Demosponges—Class Demospongiae
          
            Aphimedon compressa, Erect rope sponge
          
            Chondrilla nucula, Chicken liver sponge
          Cynachirella alloclada
          
            Geodia neptuni, Potato sponge
          
            Haliclona spp., Finger sponge
          
            Myriastra spp.
          
            Niphates digitalis, Pink vase sponge
          
            N. erecta, Lavender rope sponge
          
            Spinosella policifera
          
          
            S. vaginalis
          
          
            Tethya crypta
          
          II. Coelenterates—Phylum Coelenterata
          A. Anthozoans—Class Anthozoa
          1. Anemones—Order Actiniaria
          
            Aiptasia tagetes, Pale anemone
          
            Bartholomea annulata, Corkscrew anemone
          
            Condylactis gigantea, Giant pink-tipped anemone
          
            Hereractis lucida, Knobby anemone
          
            Lebrunia spp., Staghorn anemone
          
            Stichodactyla helianthus, Sun anemone
          2. Colonial Anemones—Order Zoanthidea
          
            Zoanthus spp., Sea mat
          3. False Corals—Order Corallimorpharia
          
            Discosoma spp. (formerly Rhodactis), False coral
          
            Ricordia florida, Florida false coral
          III. Annelid Worms—Phylum Annelida
          A. Polychaetes—Class Polychaeta
          Family Sabellidae, Feather duster worms
          
            Sabellastarte spp., Tube worms
          
            S. magnifica, Magnificent duster
          Family Serpulidae
          
            Spirobranchus giganteus, Christmas tree worm
          IV. Mollusks—Phylum Mollusca
          A. Gastropods—Class Gastropoda
          Family Elysiidae
          
            Tridachia crispata, Lettuce sea slug
          Family Olividae
          
            Oliva reticularis, Netted olive
          Family Ovulidae
          
            Cyphoma gibbosum, Flamingo tongue
          B. Bivalves—Class Bivalvia
          Family Limidae
          
            Lima spp., Fileclams
          
            L. scabra, Rough fileclam
          Family Spondylidae
          
            Spondylus americanus, Atlantic thorny oyster
          C. Cephalopods—Class Cephalopoda
          1. Octopuses—Order Octopoda
          Family Octopodidae
          
            Octopus spp. (except the Common octopus, O. vulgaris)
          V. Arthropods—Phylum Arthropoda
          A. Crustaceans—Subphylum Crustacea
          1. Decapods—Order Decapoda
          Family Alpheidae
          
            Alpheaus armatus, Snapping shrimp
          Family Diogenidae
          
            Paguristes spp., Hermit crabs
          
            P. cadenati, Red reef hermit
          Family Grapsidae
          
            Percnon gibbesi, Nimble spray crab
          Family Hippolytidae
          
            Lysmata spp., Peppermint shrimp
          
            Thor amboinensis, Anemone shrimp
          Family Majidae, Coral crabs
          
            Mithrax spp., Clinging crabs
          
            M. cinctimanus, Banded clinging
          
            M. sculptus, Green clinging
          
            Stenorhynchus seticornis, Yellowline arrow
          Family Palaemonida
          
            Periclimenes spp., Cleaner shrimp
          Family Squillidae, Mantis crabs
          
            Gonodactylus spp.
          
            Lysiosquilla spp.
          Family Stenopodidae, Coral shrimp
          
            Stenopus hispidus, Banded shrimp
          
            S. scutellatus, Golden shrimp
          VI. Echinoderms—Phylum Echinodermata
          A. Feather stars—Class Crinoidea
          
            Analcidometra armata, Swimming crinoid
          
            Davidaster spp., Crinoids
          
            Nemaster spp., Crinoids
          B. Sea stars—Class Asteroidea
          
            Astropecten spp., Sand stars
          
            Linckia guildingii, Common comet star
          
            Ophidiaster guildingii, Comet star
          
            Oreaster reticulatus, Cushion sea star
          C. Brittle and basket stars—Class Ophiuroidea
          
            Astrophyton muricatum, Giant basket star
          
            Ophiocoma spp., Brittlestars
          
            Ophioderma spp., Brittlestars
          
            O. rubicundum, Ruby brittlestar
          D. Sea Urchins—Class Echinoidea
          
            Diadema antillarum, Long-spined urchin
          
            Echinometra spp., Purple urchin
          
            Eucidaris tribuloides, Pencil urchin
          
            Lytechinus spp., Pin cushion urchin
          
            Tripneustes ventricosus, Sea egg
          E. Sea Cucumbers—Class Holothuroidea
          
            Holothuria spp., Sea cucumbers
          VII. Chordates—Phylum Chordata
          A. Tunicates—Subphylum Urochordata
          Table 2 of Appendix A to Part 622—Caribbean Reef Fish
          Lutjanidae—Snappers
          Unit 1
          Black snapper, Apsilus dentatus
          
          Blackfin snapper, Lutjanus buccanella
          
          Silk snapper, Lutjanus vivanus
          
          Vermilion snapper, Rhomboplites aurorubens
          
          Wenchman, Pristipomoides aquilonaris
          
          Unit 2
          Cardinal, Pristipomoides macrophthalmus
            
          
          Queen snapper, Etelis oculatus
          
          Unit 3
          Gray snapper, Lutjanus griseus
          
          Lane snapper, Lutjanus synagris
          
          Mutton snapper, Lutjanus analis
          
          Dog snapper, Lutjanus jocu
          
          Schoolmaster, Lutjanus apodus
          
          Mahogany snapper, Lutjanus mahogani
          
          Unit 4
          Yellowtail snapper, Ocyurus chrysurus
          
          Serranidae—Sea basses and Groupers
          Unit 1
          Nassau Grouper, Epinephelus striatus
          
          Unit 2
          Goliath grouper, Epinephelus itajara
          
          Unit 3
          Coney, Epinephelus fulvus
          
          Graysby, Epinephelus cruentatus
          
          Red hind, Epinephelus guttatus
          
          Rock hind, Epinephelus adscensionis
          
          Unit 4
          Black grouper, Mycteroperca bonaci
          
          Red grouper, Epinephelus morio
          
          Tiger grouper, Mycteroperca tigris
          
          Yellowfin grouper, Mycteroperca venenosa
          
          Unit 5
          Misty grouper, Epinephelus mystacinus
          
          Yellowedge grouper, Epinephelus flavolimbatus
          
          Haemulidae—Grunts
          White grunt, Haemulon plumieri
          
          Margate, Haemulon album
          
          Tomtate, Haemulon aurolineatum
          
          Bluestriped grunt, Haemulon sciurus
          
          French grunt, Haemulon flavolineatum
          
          Porkfish, Anisotremus virginicus
          
          Mullidae—Goatfishes
          Spotted goatfish, Pseudupeneus maculatus
          
          Yellow goatfish, Mulloidichthys martinicus
          
          Sparidae—Porgies
          Jolthead porgy, Calamus bajonado
          
          Sea bream, Archosargus rhomboidalis
          
          Sheepshead porgy, Calamus penna
          
          Pluma, Calamus pennatula
          
          Holocentridae—Squirrelfishes
          Blackbar soldierfish, Myripristis jacobus
          
          Bigeye, Priacanthus arenatus
          
          Longspine squirrelfish, Holocentrus rufus
          
          Squirrelfish, Holocentrus adscensionis
          
          Malacanthidae—Tilefishes
          Blackline tilefish, Caulolatilus cyanops
          
          Sand tilefish, Malacanthus plumieri
          
          Carangidae—Jacks
          Blue runner, Caranx crysos
          
          Horse-eye jack, Caranx latus
          
          Black jack, Caranx lugubris
          
          Almaco jack, Seriola rivoliana
          
          Bar jack, Caranx ruber
          
          Greater amberjack, Seriola dumerili
          
          Yellow jack, Caranx bartholomaei
          
          Scaridae—Parrotfishes
          Blue parrotfish, Scarus coeruleus
          
          Midnight parrotfish, Scarus coelestinus
          
          Princess parrotfish, Scarus taeniopterus
          
          Queen parrotfish, Scarus vetula
          
          Rainbow parrotfish, Scarus guacamaia
          
          Redfin parrotfish, Sparisoma rubripinne
          
          Redtail parrotfish, Sparisoma chrysopterum
          
          Stoplight parrotfish, Sparisoma viride
          
          Redband parrotfish, Sparisoma aurofrenatum
          
          Striped parrotfish, Scarus croicensis
          
          Acanthuridae—Surgeonfishes
          Blue tang, Acanthurus coeruleus
          
          Ocean surgeonfish, Acanthurus bahianus
          
          Doctorfish, Acanthurus chirurgus
          
          Balistidae—Triggerfishes
          Ocean triggerfish, Canthidermis sufflamen
          
          Queen triggerfish, Balistes vetula
          
          Sargassum triggerfish, Xanthichthys rigens
          
          Monacanthidae—Filefishes
          Scrawled filefish, Aluterus scriptus
          
          Whitespotted filefish, Cantherhines macrocerus
          
          Black durgon, Melichthys niger
          
          Ostraciidae—Boxfishes
          Honeycomb cowfish, Lactophrys polygonia
          
          Scrawled cowfish, Lactophrys quadricornis
          
          Trunkfish, Lactophrys trigonus
          
          Spotted trunkfish, Lactophrys bicaudalis
          
          Smooth trunkfish, Lactophrys triqueter
          
          Labridae—Wrasses
          Hogfish, Lachnolaimus maximus
          
          Puddingwife, Halichoeres radiatus
          
          Spanish hogfish, Bodianus rufus
          
          Pomacanthidae—Angelfishes
          Queen angelfish, Holacanthus ciliaris
          
          Gray angelfish, Pomacanthus arcuatus
          
          French angelfish, Pomacanthus paru
          
          Aquarium Trade Species in the Caribbean Reef Fish FMP:
          Frogfish, Antennarius spp.
          Flamefish, Apogon maculatus
          
          Conchfish, Astrapogen stellatus
          
          Redlip blenny, Ophioblennius atlanticus
          
          Peacock flounder, Bothus lunatus
          
          Longsnout butterflyfish, Chaetodon aculeatus
          
          Foureye butterflyfish, Chaetodon capistratus
          
          Spotfin butterflyfish, Chaetodon ocellatus
          
          Banded butterflyfish, Chaetodon striatus
          
          Redspotted hawkfish, Amblycirrhitus pinos
          
          Flying gurnard, Dactylopterus volitans
          
          Atlantic spadefish, Chaetodipterus faber
          
          Neon goby, Gobiosoma oceanops
          
          Rusty goby, Priolepis hipoliti
          
          Royal gramma, Gramma loreto
          
          Creole wrasse, Clepticus parrae
          
          Yellowcheek wrasse, Halichoeres cyanocephalus
          
          Yellowhead wrasse, Halichoeres garnoti
          
          Clown wrasse, Halichoeres maculipinna
          
          Pearly razorfish, Hemipteronotus novacula
          
          Green razorfish, Hemipteronotus splendens
          
          Bluehead wrasse, Thalassoma bifasciatum
          
          Chain moray, Echidna catenata
          
          Green moray, Gymnothorax funebris
          
          Goldentail moray, Gymnothorax miliaris
          
          Batfish, Ogcocepahalus spp.
          Goldspotted eel, Myrichthys ocellatus
          
          Yellowhead jawfish, Opistognathus aurifrons
          
          Dusky jawfish, Opistognathus whitehursti
          
          Cherubfish, Centropyge argi
          
          Rock beauty, Holacanthus tricolor
          
          Sergeant major, Abudefduf saxatilis
          
          Blue chromis, Chromis cyanea
          
          Sunshinefish, Chromis insolata
          
          Yellowtail damselfish, Microspathodon chrysurus
          
          Dusky damselfish, Pomacentrus fuscus
          
          Beaugregory, Pomacentrus leucostictus
          
          Bicolor damselfish, Pomacentrus partitus
          
          Threespot damselfish, Pomacentrus planifrons
          
          Glasseye snapper, Priacanthus cruentatus
          
          High-hat, Equetus acuminatus
          
          Jackknife-fish, Equetus lanceolatus
          
          Spotted drum, Equetus punctatus
          
          Scorpaenidae—Scorpionfishes
          Butter hamlet, Hypoplectrus unicolor
          
          Swissguard basslet, Liopropoma rubre
          
          Greater soapfish, Rypticus saponaceus
          
          Orangeback bass, Serranus annularis
          
          Lantern bass, Serranus baldwini
          
          Tobaccofish, Serranus tabacarius
          
          Harlequin bass, Serranus tigrinus
          
          Chalk bass, Serranus tortugarum
          
          Caribbean tonguefish, Symphurus arawak
          
          Seahorses, Hippocampus spp.
          Pipefishes, Syngnathus spp.
          Sand diver, Synodus intermedius
          
          Sharpnose puffer, Canthigaster rostrata
          
          Porcupinefish, Diodon hystrix
          
        
        
        3. In Appendix E to part 622, Tables 1, 2 and 3 are revised to read as follows:
        Appendix E to Part 622—Caribbean Island/Island Group Management Areas
        
          Table 1 of Appendix E to Part 622—Coordinates of the Puerto Rico Management Area
          
          The Puerto Rico management area is bounded by rhumb lines connecting, in order, the following points.
          
             
            
              Point
              North lat.
              West long.
            
            
              A (intersects with the International/EEZ boundary)
              19°37′29″
              65°20′57″
            
            
              B
              18°25′46.3015″
              65°06′31.866″
            
            
              From Point B, proceed southerly along the 3-nautical mile Territorial boundary of the St. Thomas/St. John island group to Point C
            
            
              C
              18°13′59.0606″
              65°05′33.058″
            
            
              D
              18°01′16.9636″
              64°57′38.817″
            
            
              E
              17°30′00.000″
              65°20′00.1716″
            
            
              F
              16°02′53.5812″
              65°20′00.1716″
            
            
              From Point F, proceed southwesterly, then northerly, then easterly, and finally southerly along the International/EEZ boundary to Point A
            
            
              A (intersects with the International/EEZ boundary)
              19°37′29″
              65°20′57″
            
          
          
          Table 2 of Appendix E to Part 622—Coordinates of the St. Croix Management Area
          
          The St. Croix management area is bounded by rhumb lines connecting, in order, the following points.
          
             
            
              Point
              North lat.
              West long.
            
            
              G
              18°03′03″
              64°38′03″
            
            
              From Point G, proceed easterly, then southerly, then southwesterly along the International/EEZ boundary to Point F
            
            
              F
              16°02′53.5812″
              65°20′00.1716″
            
            
              E
              17°30′00.000″
              65°20′00.1716″
            
            
              D
              18°01′16.9636″
              64°57′38.817″
            
            
              G
              18°03′03″
              64°38′03″
            
          
          Table 3 of Appendix E to Part 622—Coordinates of the St. Thomas/St. John Management Area
          
          The St. Thomas/St. John management area is bounded by rhumb lines connecting, in order, the following points.
          
             
            
              Point
              North lat.
              West long.
            
            
              A (intersects with the International/EEZ boundary)
              19°37′29″
              65°20′57″
            
            
              From Point A, proceed southeasterly along the International/EEZ boundary to Point G
            
            
              G
              18°03′03″
              64°38′03″
            
            
              D
              18°01′16.9636″
              64°57′38.817″
            
            
              C
              18°13′59.0606″
              65°05′33.058″
            
            
              From Point C, proceed northerly along the 3-nautical mile Territorial boundary of the St. Thomas/St. John island group to Point B
            
            
              B
              18°25′46.3015″
              65°06′31.866″
            
            
              A (intersects with the International/EEZ boundary)
              19°37′29″
              65°20′57″
            
          
        
      
      [FR Doc. 2013-05067 Filed 3-5-13; 8:45 am]
      BILLING CODE 3510-22-P
    
  